DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 03/24/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the filing of a terminal disclaimer: (1) the double patenting rejections have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 2-16 and 18-25
Withdrawn claims: None
Previously cancelled claims: 1 and 17
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 2-16 and 18-25
Currently rejected claims: None
Allowed claims: 2-16 and 18-25

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 2, the term “tune” in substep (d) at line 8 has been changed to –time–.
In claim 2 the word “and” is deleted at the end of substep (e).
In claim 2, the word “and” is added at the end of substep (f) after the semicolon.
In claim 2, the word “apply” in substep (g) at line 17 has been changed to –applying–.
In claim 10, the term “[3]” is deleted.
In claim 15, the term “[248]” is deleted.
In claim 18, the term “comprises” at line 1 has been changed to –comprising–.
(These changes were made to provide for editorial/typographical corrections only and do not alter the scope of the instant claims).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As with the reasons for allowance described for 16/229454 (issued as U.S. 10,721,951), Claim 2 requires two distinct heating steps in substeps (e) and (f) to be performed for a specified time and temperature. The heating sub-steps progressively reduce the moisture level of the food pieces to a final moisture level. When considered in the context of the additional method limitations, including performing the blanching step after the enzyme-treatment step and applying oil, the claimed detailed heating protocol is neither disclosed nor suggested by the prior art in order to obtain a snack food product exhibiting the claimed characteristics. Accordingly, the present invention is neither anticipated nor rendered obvious in view of the prior art and is therefore patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793